.i




                OFFICE   OF    THE   ATTORNEY      GENERAL     OF       TEXAS

                                         AUSTIN                           P
QausGYur                                                      \
Man‘-
                                                                  , ’




           Honorable Barry iinor, Chpirman,
           State ltoardof Control
           Austin, Tesas
           -Dear Dr. Knox)




                              ncivarious other     papers    and let-
                                                  ,,

                      ll'hiti
                            work was begun during:th, fiscal
                 year endlnt~August 31, 1940, antithe'State
                 noard of Control, as the authorized sponsor
                 or this w. P. A. projeot, ordorod tho trans-
                 fer of tho sum of $13,246 from tho Iiormille
                 Stab tinnnturium'ssupport and molntonance
                 appropriationfor the year ,?ndir.ghug. 31,
Lion.Harry Lnox - pga 2




    1940, to that institutionls appropriation
    ror general repairs and imprwements.
    This amount represented the Sponeor*s
    share in payment for this projeot, which
    the Federal Qoverument has agreed to
    ma%h vith $13,400~ the estimated total
    oost of the project Is $26,666.
          'The Federal Government furnishes all
     common labor .for this prejeat from its
    1. P. A. nolle, but this Board is required
    to furnish a Sponsor's Superintendent,rhlch
    it has done. The rork has neoeasarily extend-
    ed beyond tho fiscal year endlng Aug. 31,
    1940, and -is etlll in progress. Thererore,
    this Board has submitted to the State Comp-
    troller 8 payroll,  8 COW of vhioh is en-
    olosed hererpith,requesting payment of the
    Sponsor*e Superintendent'ssalary for the
    month of Septonbcr, 1940, out of the Ilerr-
    rille State Sanatorium*sappropriationfor
    general repairs and imprwoments for the
    fiscal year ending Aug. 31, 1940, since the
    work was agreed upon and begun by the Board
    of Control and the Federal Gwernmont in the
    last fiscal year, and a oertain sum erasear-
    msrkeiiand set aside out of appropriations
    ror that year to proride full payment for
    the sponsor's share of the prbjeot.. The
    Oomptrollervsoffice has refused to apprwe
     payment 0r this payroll out of last yonr~s
     appropriationfor that purpose.
           aIn ties or the ro4ts abwe presented,
     aud in view of the lmportanoe of this ques-
     tion In connection with possible future
     building projects which oannot be aompletod
     within the term of oue fiscal year, your
     valued opinion IS reepeotfully requested on
     tho fOllOWing quostionst
          '1. Can tho salary of the Spon80r1s
     Superintendentand other neoeseary rorkmen
     on thiisw. P. A, projeot for work done in
     the present fiscal yoar on said projoot be
     paid out of an appropriation for the precod-
.   -

        Hon. Barry iinos- p8ge 3




             ing fiscal year, whoro tho project was
             agroed up@n, begun, md money set aside
             in paynxvnttherofor in said proceding
             fiscal year?
                  '2. In general, whera the Board of
             Control enters into a oonstruction or
             slmllar projoots, purchnsing its own
             materials 8nd hirlng It8 own workmem for
             the project, the time for completion.of
             which will of necessity extend beyond the
             term of the fiscal ye8r in which an appro-
             priation is set aside in full payment for
             such project, can the workmen on such pro-
             ject be paid for work done in a subse-
             quent tiscal year out 0r a preceding
             year's appropriationwhich has been so
             earmarked?*
                 ye are of the oplnlon your questions should
        be answered in the negative.
                 These answers are controlled by the follow-
        ing considerationsand opinions of this dey8rtmontt
                  Under Seotion 0, of Article VIII of the Ccn-
        stitution, no appropriationof money my be ruzdeby the
        Legislature for 8 longer torn than two years. Uorc-
        over, the biennial appropriationsby tho Lcgislaturo
        are in truth onuual a?prq3rintionsfor the term of two
        years, and the balance of sums appropriatedfor a given
        fiscal year revert to the Stat0 at ths end Of that fis-
        cal year, in the absence of 8 specific re-nppropriation.
                  It is the policy and nonnin,gof the 1~ that
        the appropriationis to be ospsn:l~.?:iUYi.?J~ the year for
        which It was made.
                  It does not follow, howovor, thnt an appro-
        yriati.onfor use during the scconc1fiscal yc3r <ITth?
        biennium ray not be expended or committed durlnl:the
        first year. In other words, 8 purchnse or contract
        contemplatingan expenditure from the npproprlation
        for the secoti year of a biennial period may neverthc-
        loss be validly onterod IntO dUriW the first ye8r,
        where the supplies or equipment ara not to bo delivered
        or used, or the servioes are not to be performed until
Bon. Sarry Knos - pogc 4




the secoxl year. Actual delivery, or performance, how-
ever, is not 81~8~s the test. See our Opinion No.
O-2631. The question propoundedby your letter, hor-
over, la not answered by these consirisrations,because
it opp3ars Lhs impx?scment for which the appropriation
was made so far as tho second fisoal year la concerned
has not only not bean ootuolly done, but thers has
bcon no oontract for it, nor oommitment of any funds
8v8llablo for the second year. The Board can not by
the notional lrwthodof attempting to earaabrkthe funds
avoid th3 lzgal effeot or the lapse of the opproprio-
tion for the axpirod year. This would IIOdoing IndWoct-
:y what cm not bo done dlreotly, and, moreover, would
bs to dafoat the very purpose of the annual fonture of
the approprlatlon. See our Opinion No. O-320, wherein
we aaidt
          8111answer to the three inquirlos pro-
     pounded iu your request, we hold that the np-
     propriationeffected under Section 18 of
     Article 6221~ termiuatea by llaitation of
     Seotion A of Article VIII of the Constltu-
     tion of the State or"Texas two years after
     ths effective date Of the Steam iloilorIn-
     spxtion Act, 8nd that whereas the moneys
     in tha *State boiler Inspection Fuud*
     oreated thereby 8re earmarked for the
     purpom of the dot 8nd dedioated thereto,
     neyerthelesa they can not be expouded after
     the oxpir8tion or the original appropriation
     without further legislatito action..
           The principle announced in the Ireceding quota-
 t5.ongomrns the situation hare, and the sponsor super-
 intendent and worhmen on the subject Fojcct may not be
 paid for work Cone in a subsequent fiSC81 year out Of 8
 preceding year's appropriationwhere, as here, there has
 been no contract Wh8tSOQvQr binding, or 8ttOmpting to
 bind, such procoding year's appropriation.
           the plan of the yrojeot does not purport to
 bind the United States, neither does it purport to bind
 the moard of Control to complete the task begun. It is
 optional with the Hoard, and thero is nothing which Could
 be hold.to be an oxpendituro, commitment or charge what-
 aoover upon the appropriation for the first fiscal year
.   ”




        fan. &wry laox - po@ 6




        of the funas rendmIng at the end of that year. This
        1~ in&spensable to avolila reversion thereof.




                                 ATTORNfiTGiXNERALOF TEXAS


                                 BY



        OS-MB